Scoeield, J.,
delivered the opinion of the court:
July 15, 1882, Congress passed an act authorizing the Secretary of War to undertake certain works for the improvement of the water supply of the city of Washington, and for that purpose to acquire, by purchase or condemnation, the necessary land (22 Stat. L., 168).
In the prosecution of this undertaking, land for a wagon-road was surveyed, staked out, and taken by the defendants. The claimant was the owner of a tract containing 17-J- acres, across the edge of which the road was so laid as to include l-ift acres of his land. Appraisers were duly appointed, by whom the land was valued at $400. This sum was refused by the claimant as insufficient. ‘
Suit is now brought to recover both the value of the land taken and such damages as may possibly arise in the future from grading the road. The ground is rolling, so that the making of a level road would necessitate a cut over one part of the claimant’s land and a fill over the other. The cut and fill would depreciate- the value of the claimant’s remaining land by making access thereto more difficult.
More than six years have elapsed since the land was taken by the defendants, but no grading has as yet been done. The defendants have not made any statement, plan, or profile showing their intention to change the natural surface of the ground, nor has the claimant requested them so to do. Until some grading has been undertaken, or an intention to grade has been declared by proper plan or profile, it is impossible to estimate the amount of injury the claimant might possibly sustain.
Judgment, will be entered in favor of the claimant in the sum of $400, being the value of the land taken.